Mary Butcher plantiff against Joseph Bastar defend* in an Action of trespasse vpon the case for his building & intrenching vpon her Land before the Dore of her Dwelling howse to her great Damage with other due damages according to Attachm* Dat ye 26th of 8br 1671 . . . the Jurie brought in a spetiall verdict viz* if it be soe that the Deeds of the Defend* be according to law we find for the Defendant costs of Court if not wee finde for the plantiff according to Attachm* & costs of Court the Magistrates declared for the defend* & ye Costs of Court were thirty two shillings & six pence.